Case 19-13448-VFP            Doc 110       Filed 03/08/19 Entered 03/08/19 08:04:41                    Desc Main
                                          Document      Page 1 of 8


 LOWENSTEIN SANDLER LLP
 Kenneth A. Rosen, Esq. (krosen@lowenstein.com)
 Michael S. Etkin, Esq. (metkin@lowenstein.com)
 Paul Kizel, Esq. (pkizel@lowenstein.com)
 Wojciech F. Jung, Esq. (wjung@lowenstein.com)
 Philip J. Gross, Esq. (pgross@lowenstein.com)
 One Lowenstein Drive
 Roseland, New Jersey 07068
 (973) 597-2500 (Telephone)
 (973) 597-2400 (Facsimile)

 Proposed Counsel to the Debtors and
 Debtors-in-Possession

                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF NEW JERSEY


 In re:                                                  Chapter 11

 ACETO CORPORATION, et al.,1                             Case No. 19-13448 (VFP)

                           Debtors.                      Jointly Administered


       APPLICATION FOR ENTRY OF AN ORDER SHORTENING TIME PERIOD
      FOR NOTICE UNDER FED. R. BANKR. P. 9006(c)(1), LIMITING NOTICE, AND
           SETTING HEARING FOR APPROVAL OF PROPOSED BIDDING
                    PROCEDURES AND BID PROTECTIONS
          The above-captioned debtors and debtors-in-possession (collectively, the “Debtors”), by

 and through their undersigned proposed counsel, submit this application (the “Application”),

 pursuant to Rule 9006(c) of the Federal Rules of Bankruptcy Procedures (the “Bankruptcy

 Rules”) and Rule 9013-2(c) of the Local Rules of the United States Bankruptcy Court for the

 District of New Jersey (the “Local Rules”), for entry of an order shortening the time period for

 notice, limiting notice, and setting a hearing for approval of the proposed Bidding Procedures

 and Bid Protections set forth in the Debtors’ Motion for Orders (I) (a) Authorizing and


 1
  The Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer identification number are
 as follows: Aceto Corporation (0520); Aceto Agricultural Chemicals Corporation (3948); Aceto Realty LLC (7634);
 Rising Pharmaceuticals, Inc. (7959); Rising Health, LLC (1562); Acetris Health, LLC (3236); PACK
 Pharmaceuticals, LLC (2525); Arsynco, Inc. (7392); and Acci Realty Corp. (4433).

 25441/33
 03/08/2019 203847643.2
Case 19-13448-VFP          Doc 110       Filed 03/08/19 Entered 03/08/19 08:04:41                 Desc Main
                                        Document      Page 2 of 8



 Approving Bidding Procedures in Connection with the Sale of Substantially All Assets

 Comprising the Debtors’ Pharma Business; (b) Authorizing and Approving Bid Protections; (c)

 Approving Procedures for the Assumption and Assignment of Certain Executory Contracts and

 Unexpired Leases; (d) Scheduling a Sale Hearing; (e) Approving the Form and Manner of

 Notice Thereof; and (f) Granting Related Relief; and (II) (a) Authorizing and Approving the Sale

 of Substantially All Assets Comprising the Debtors’ Pharma Business Free and Clear of All

 Claims, Liens, Rights, Interests, and Encumbrances, (b) Authorizing and Approving the
 Assumption and Assignment of Certain Executory Contracts and Unexpired Leases Related

 Thereto, and (c) Granting Related Relief (the “Bidding Procedures Motion”).2 In support of this

 Application, the Debtors rely on the facts and arguments set forth in the Bidding Procedures

 Motion, which is incorporated herein by reference, and respectfully state as follows:

                                             BACKGROUND

 I.        General Background

           1.    On February 19, 2019 (the “Petition Date”), each of the above-captioned Debtors

 filed voluntary petitions for relief under chapter 11 of title 11 of the United States Code, 11

 U.S.C. §§ 101–1532 (the “Bankruptcy Code”), thereby initiating the above-captioned chapter 11

 cases (the “Chapter 11 Cases”) in the United States Bankruptcy Court for the District of New

 Jersey.

           2.    The Debtors continue to operate their businesses as debtors in possession pursuant

 to sections 1107(a) and 1108 of the Bankruptcy Code. No party has requested the appointment

 of a trustee or examiner in these Chapter 11 Cases.

           3.    On February 27, 2019, the Office of the United States Trustee appointed the

 Official Committee of Unsecured Creditors (the “Committee”) in these Chapter 11 Cases. See

 Notice of Appointment of Official Committee of Unsecured Creditors [Docket No. 80].

           4.    A detailed description of the Debtors’ business and the facts surrounding the

 2
   Capitalized terms used but not defined herein shall have the meanings ascribed to such terms in the Bidding
 Procedures Motion.


                                                     -2-
Case 19-13448-VFP           Doc 110      Filed 03/08/19 Entered 03/08/19 08:04:41                   Desc Main
                                        Document      Page 3 of 8



 commencement of the Chapter 11 Cases is set forth in the Declaration of Rebecca A. Roof in

 Support of First Day Relief (the “First Day Declaration”) [Docket No. 19], which is incorporated

 herein by reference.

 II.     The Bidding Procedures Motion

         5.       As set forth in the First Day Declaration and other pleadings filed with the Court,

 the Debtors commenced these Chapter 11 Cases to facilitate the consummation of one or more

 value-maximizing sales of the Debtors’ businesses and assets as a going concern under section

 363 of the Bankruptcy Code.            These sale transactions are the culmination of a thorough

 prepetition marketing process that spanned over four months prior to the Petition Date.

         6.       The Debtors received a number of binding offers for the Chemical Plus Business

 prior to the Petition Date. However, the Debtors did not receive any acceptable binding asset

 purchase agreement for the Pharma Business. After thoroughly evaluating all available

 alternatives—including a possible liquidation of the Pharma Business—the Debtors determined

 that a sale of the Pharma Business as a going concern remained the best available option to

 maximize the value of the Pharma Business for the benefit of the Debtors and their creditors.

         7.       Faced with a liquidity crunch, the Debtors initiated the Chapter 11 Cases without

 a stalking horse agreement in place for the Pharma Business. However, the Debtors’ goal has

 been, and remains to this day, to sell the Pharma Business as a going concern. The filing of the

 Chapter 11 Cases enabled the Debtors to secure and obtain (on an interim basis) approval of

 debtor-in-possession financing (the “DIP Facility”) necessary for the Debtors’ day-to-day

 operations and to provide the Debtors the opportunity to secure a stalking horse agreement for

 the Pharma Business and proceed with a post-petition sale process with respect to the Chemical

 Plus Business.3




 3
  On February 22, 2019, the Debtors filed a motion to approve, among other things, the sale of the Chemical Plus
 Business and related bidding procedures (the “Chemical Plus Motion”) [Docket No. 45]. The Chemical Plus Motion
 has been scheduled to be heard by the Court on March 15, 2019, at 10:00 a.m. (ET).


                                                      -3-
Case 19-13448-VFP        Doc 110    Filed 03/08/19 Entered 03/08/19 08:04:41             Desc Main
                                   Document      Page 4 of 8



        8.     The terms of the Debtors’ DIP Facility and the Court’s interim order approving

 the DIP Facility (the “Interim DIP Order”) [Docket No. 36], require the Debtors to execute a

 stalking horse asset purchase agreement for the Pharma Business by Friday, March 8, 2019 or,

 alternatively, present to the DIP Administrative Agent (as defined in the Interim DIP Order) a

 wind-down or liquidation plan with respect to the Pharma Business by no later than March 13,

 2019. The DIP Lenders (as defined in the Interim DIP order) conditioned the DIP Facility on the

 Debtors meeting their sale-related milestones. See Interim DIP Order, ¶32.

        9.     The Debtors continued to negotiate with the Buyer after the Petition Date,

 resulting in the parties’ execution of the Stalking Horse Agreement for the sale of the Pharma

 Business on March 7, 2019. The Stalking Horse Agreement will be subject to higher and better

 offers in connection with a proposed auction process under section 363 of the Bankruptcy Code.

 The Debtors believe that the Stalking Horse Agreement will provide a necessary floor for the

 proposed sale of the Pharma Business and constitutes the Debtors’ best opportunity for

 maximizing the value of the Pharma Business for the benefit of their stakeholders.

        10.    Accordingly, on the date hereof, the Debtors filed the Bidding Procedures Motion

 to obtain approval of, among other things, Bidding Procedures and related relief with respect to

 the auction process for the Pharma Business. By the Bidding Procedures Motion, the Debtors

 propose to conduct this process in accordance with the following timeline:


                                      Sale Dates and Deadlines
               Deadline to Serve Sale Notice     No later than two (2) business days
               and Cure Notice                   after entry of the Bidding Procedures
                                                 Order
               Cure Objection Deadline and       No later than ten (10) days after
               Assignment Objection              service of the Cure Notice or
               Deadline                          Supplemental Cure Notice, as
                                                 applicable

               Sale Objection Deadline           March 28, 2019 at 5:00 p.m. (ET)




                                                -4-
Case 19-13448-VFP       Doc 110     Filed 03/08/19 Entered 03/08/19 08:04:41             Desc Main
                                   Document      Page 5 of 8


               Bid Deadline                      March 29, 2019 at 5:00 p.m. (ET)

               Deadline to Notify Qualified      April 1, 2019
               Bidders

               Deadline to Select Starting       April 1, 2019
               Bid
               Auction (if required)             April 2, 2019 at 10:00 a.m. (ET)

               Notice of Successful Bidder to    One (1) business day after conclusion
               be Filed                          of the Auction

               Deadline for Reply Pleadings      April 3, 2019 at 12:00 p.m. (ET)
               in Support of Sale

               Sale Hearing                      April 4, 2019 at 10:00 a.m. (ET)



        11.    Unless the Debtors adhere to an expedited sale schedule, the Debtors may be

 forced to liquidate the Pharma Business. Simply put, the Debtors must act expeditiously to

 (a) meet the deadlines imposed by the DIP Facility, (b) preserve vendor and customer

 relationships and, thus, the going concern value of the Pharma Business, and (c) limit the

 significant cash outflows that would be required to be made during a prolonged sale-period.

        12.    Therefore, by this Application, the Debtors seek to schedule a hearing on the

 Bidding Procedures, Bid Protections, and related relief as set forth in the Bidding Procedures

 Motion for March 15, 2019 at 10:00 a.m. (ET). This date coincides with the bidding procedures
 hearing already established in connection with the Chemical Plus Business.

                        GOOD CAUSE EXISTS TO SHORTEN TIME

        13.    The regular notice period applicable to motions in this Court is 21 days.

 However, Bankruptcy Rule 9006(c) and Local Rule 9013-2(c) authorize the Court to shorten the

 notice period and limit notice on motions for cause shown. The primary consideration for a

 court in determining whether to reduce a notice period is the prejudice that could potentially

 result to parties entitled to notice if the reduction is granted. See, e.g., In re Philadelphia




                                                -5-
Case 19-13448-VFP          Doc 110     Filed 03/08/19 Entered 03/08/19 08:04:41          Desc Main
                                      Document      Page 6 of 8



 Newspapers, LLC, 690 F. 3d 161, 171 (3rd Cir. 2012); In re Grant Broadcasting of Philadelphia,

 71 B.R. 390, 397 (Bankr. W.D. Pa. 1987); In re Villareal, 160 B.R. 786, 788 (W.D. Tex. 1993).

         14.     Here, good cause exists to shorten notice with respect to the relief presently

 requested by the Bidding Procedures Motion. The Debtors firmly believe that a sale of the

 Pharma Business as a going concern represents their best opportunity to maximize the value of

 the Pharma Business assets. However, the Debtors do not have sufficient liquidity to continue a

 marketing and sale process on a prolonged basis post-petition. Moreover, an over-four month
 prepetition marketing process did not yield a stalking horse purchaser prior to the Petition Date.

 Therefore, it is critical that the Debtors commence a formal post-petition sale process under

 section 363 of the Bankruptcy Code as quickly as possible in order to avoid the possibility of

 being forced to liquidate the Pharma Business—a result the Debtors believe would not serve the

 best interests of their estates and creditors.

         15.     Shortening notice with respect to the Bidding Procedures and Bid Protections

 would not prejudice creditors. Though the Debtors are seeking shortened notice with respect to

 the Bidding Procedures Motion, the Debtors are not conducting a hasty sale process. Rather, the

 Stalking Horse Agreement is the culmination of an over-four month long prepetition marketing

 process as well as a post-petition process that, despite the Debtors’ best efforts, resulted in the

 Buyer being the only party to have submitted a binding offer for the purchase of the Pharma

 Business as a going concern. Accordingly, the Debtors believe that under the circumstances, the

 immediate commencement of a value-maximizing bidding and auction process under which the

 Stalking Horse Agreement will set a much-needed floor price and stimulate competitive bidding

 for the Pharma Business Assets will serve to benefit—not harm—the Debtors’ estates and

 creditors.

         16.     Moreover, many of the Debtors’ stakeholders are aware of the Debtors’ need to
 conduct an expedited sale process in these Chapter 11 Cases. In fact, during the February 21,

 2019 “first-day” hearing in these Chapter 11 Cases, the Debtors advised the Court that expedited




                                                  -6-
Case 19-13448-VFP        Doc 110     Filed 03/08/19 Entered 03/08/19 08:04:41           Desc Main
                                    Document      Page 7 of 8



 relief with respect to the sale of the Pharma Business may be necessary if an agreement was

 reached with a stalking horse purchaser.

        17.     Multiple courts within this District and others have granted the relief requested

 herein under similar circumstances.        See, e.g., EOGH Liquidation, Inc. f/k/a East Orange

 General Hospital, Inc., Case No. 15-31232 (VFP) (Bankr. D.N.J. Nov. 23, 2015) (shortening

 time for hearing on bidding procedures); In re Crumbs Bake Shop, Inc., Case No. 14-24287

 (MBK) (Bankr. D.N.J. July 16, 2014) (same); In re Big M, Inc., Case No. 13-10233 (DHS)
 (Bankr. D.N.J. Apr. 8, 2013) (same); In re 155 Route 10 Associates, Inc., Case No 12-24414

 (NLW) (Bankr. D.N.J. June 25, 2012); In re NSC Wholesale Holdings LLC, Case No. 18-12394

 (KJC) (Bankr. D. Del., Nov. 26, 2018); In re Marsh Supermarkets Holding, LLC, Case No. 17-

 11066 (BLS) (Bankr. D. Del. May 12, 2017); In re BPS US Holdings, Inc., Case No. 16-12373

 (KJC) (Bankr. D. Del. Nov. 1, 2016).

        18.     For the foregoing reasons, the Debtors believe that expedited approval of the

 Bidding Procedures and related relief set forth in the Bidding Procedures Motion is warranted

 under the circumstances, and submit that just cause exists to schedule a hearing on such relief on

 shortened notice.

                                               NOTICE

        19.     Notice of this Application has been given to (i) the Office of the United States

 Trustee for the District of New Jersey; (ii) the Internal Revenue Service; (iii) the New Jersey

 Division of Taxation Compliance and Enforcement - Bankruptcy Unit; (iv) the Office of the

 Attorney General of the State of New Jersey, Division of Law; (v) the United States Attorney’s

 Office for the District of New Jersey; (vi) the New York State Department of Taxation and

 Finance; (vii) the Office of the Attorney General of the State of New York; (viii) the United

 States Attorney’s Office for the Eastern District of New York; (ix) the Securities and Exchange

 Commission, New York Regional Office; (x) McGuireWoods LLP, c/o Kenneth Noble, Esq., as

 counsel for the DIP Administrative Agent and Prepetition Administrative Agent; (xi) McCarter

 & English LLP, c/o Joseph Lubertazzi, Jr., Esq. and Deirdre E. Burke, Esq., as local counsel for


                                                  -7-
Case 19-13448-VFP        Doc 110      Filed 03/08/19 Entered 03/08/19 08:04:41             Desc Main
                                     Document      Page 8 of 8



 the DIP Administrative Agent and Prepetition Administrative Agent, (xii) the Indenture Trustee

 for the Noteholders; (xiii) Stroock & Stroock & Lavan LLP, c/o Erez E. Gilad, Esq., Jayme T.

 Goldstein, Esq., Gabriel Sasson, Esq., and Joanne Lau, Esq., as counsel for the Committee; (xiv)

 Porzio, Bromberg & Newman, P.C., c/o Warren J. Martin, Jr., Esq., Robert M. Schecter, Esq.,

 and Rachel A. Parisi, Esq., as local counsel for the Committee; (xv) Reed Smith LLP, c/o Derek

 J. Baker, Esq., as counsel for the Buyer; and (xvi) all parties that have requested to receive notice

 pursuant to Bankruptcy Rule 2002. In light of the nature of the relief requested herein, the
 Debtors respectfully submit that no other or further notice is required.

                                          CONCLUSION

        WHEREFORE, the Debtors request entry of the order submitted herewith shortening the

 time for a hearing and limiting notice on the Bidding Procedures Motion, scheduling a hearing

 on the Bidding Procedures Motion on March 15, 2019 at 10:00 a.m. (ET), and requiring any

 objections to the Bidding Procedures Motion to be filed and served by no later than Wednesday,

 March 13, 2019 at 11:59 p.m. (ET).

 Dated: March 8, 2019                          Respectfully submitted,

                                               LOWENSTEIN SANDLER LLP

                                               /s/ Kenneth A. Rosen
                                               Kenneth A. Rosen, Esq.
                                               Michael S. Etkin, Esq.
                                               Paul Kizel, Esq.
                                               Wojciech F. Jung, Esq.
                                               Philip J. Gross, Esq.
                                               One Lowenstein Drive
                                               Roseland, New Jersey 07068
                                               (973) 597-2500 (Telephone)
                                               (973) 597-2400 (Facsimile)
                                               krosen@lowenstein.com
                                               metkin@lowenstein.com
                                               pkizel@lowenstein.com
                                               wjung@lowenstein.com
                                               pgross@lowenstein.com
                                               Proposed Counsel to the Debtors and
                                               Debtors-in-Possession


                                                 -8-
